[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE DEFENDANT'S MOTION TO TO REARGUE AND TO SET ASIDE JUDGMENT AND PLAINTIFF MOTION TO ACCEPT THE BILL OF COSTS
This court rendered judgment in this case on September 18, 1992. On October 5, 1992, the plaintiff filed its motion for the court's acceptance of its bill of costs, to which the defendant filed its objection on the same date. On October 6, 1992, the defendant filed its motion to reargue and CT Page 10271 set aside the judgment.
After hearing, duly heard, on the parties motions, the court rules as follows.
The plaintiff's motion to accept its bill of costs is granted except for the $200 requested for extraordinary case defense and $150 requested for examination of title.
The defendants motion to reargue is granted and the motion to set aside the judgment is denied.
However, the court, sui moto, hereby reopens the judgment and incorporates therein the court's further findings and determinations.
The court held that the defendant's counterclaims were time barred because they were outside the one year warranty controlling the liability of the plaintiff.
Nevertheless, even if the claims were not time barred, the court finds that the defendant did not sustain its burden of proving by a preponderance of the credible, relevant and admissible evidence that the condition of the premises renovated by or constructed by the plaintiff or any defects therein were as a result of defective materials or shoddy workmanship of the plaintiff.
Accordingly, the judgment is amended and reentered to include the additional finding of the court.
SPALLONE STATE TRIAL REFEREE
Judgment Entered in Accordance with Foregoing Memorandum of Decision.
Michael Kokoszka, Chief Clerk